PER CURIAM.
The appellants were charged and convicted of possession of marijuana, for which they were sentenced to confinement in the county jail for a period of thirty days, and placed on probation for a year. They were arrested for soliciting a ride on a public roadway. In their possession were two back packs and a pillow case. Inventory search thereof at the police station revealed the marijuana in the pillow case. Both defendants admitted ownership of the contents of the pillow case, including the marijuana.
Appellants contend the trial court erred in denying their motion to suppress such evidence; in admitting their inculpa-tory statements; and that the evidence was insufficient to prove the allegation of their possession of the marijuana. Upon consideration thereof in the light of the record and briefs we hold those contentions are without merit. The motion to suppress was properly denied. State v. Gustafson, Fla.1972, 258 So.2d 1. The defendants’ admission of ownership of the marijuana was made following due information as to their rights, in accordance with the Miranda decision. No objection was made in the trial court, on constitutional grounds, to the admission thereof. The evidence of possession was sufficient.
Affirmed.